Citation Nr: 0702846	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.  

4.  Entitlement to service connection for residuals of a 
stroke.  

5.  Entitlement to service connection for an aneurysm.  

6.  Entitlement to service connection for diabetes mellitus.  

7.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.  

8.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  

9.  Entitlement to an increased rating for forehead scars, 
currently evaluated 10 percent.  

10.  Entitlement to an increased (compensable) rating for 
scars on the right side of the chest and right forearm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to April 
1981.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  

A rating decision in March 2003 denied increased ratings for 
the veteran's scar disabilities.  The RO also denied service 
connection for the other disabilities (except for a 
psychiatric disorder) in a June 2003 rating decision, albeit 
finding that new and material evidence had been submitted to 
reopen the claim for hypertension, but nevertheless then 
denying this claim on the underlying merits.  



Per the veteran's request, a hearing at the RO before the 
Board was scheduled for August 2005.  But that same month, he 
canceled the hearing and has not requested that it be 
rescheduled.  So his request for the hearing is considered 
withdrawn.  38 C.F.R. § 20.704(e) (2006).  

As discussed below, the veteran's representative has raised 
the issue of entitlement to service connection for a 
psychiatric disorder.  Although the RO has not previously 
adjudicated this issue, the Board finds that it is 
inextricably intertwined with the other service connection 
issues currently on appeal.  See, e.g., Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996) (claims with common parameters 
should be adjudicated simultaneously to avoid piecemeal 
consideration of them).  Therefore, the claim for service 
connection for a psychiatric disorder must be adjudicated 
before the other service connection issues can be considered 
further.  

In addition, as also will be discussed below, the issues 
concerning increased ratings for the veteran's service-
connected scars require further development of the evidence 
before final appellate consideration.  So they, too, are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  


FINDINGS OF FACT

1.  A rating decision in August 1991 last denied service 
connection for hypertension, on the basis that new and 
material evidence had not been presented to reopen this 
claim.  The veteran was notified of that decision and did not 
file a notice of disagreement (NOD) within one year, in 
response, to initiate an appeal.  

2.  But some of the evidence added to the file since August 
1991 was not previously of record, is not cumulative or 
redundant of evidence that was previously of record, and 
presents a reasonable possibility of substantiating the claim 
for service connection for hypertension.  




CONCLUSION OF LAW

Evidence received since the August 1991 rating decision, 
which denied the veteran's claim for service connection for 
hypertension, is new and material and this claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Since the Board is reopening the claim for service connection 
for hypertension, and directing further development of it on 
remand before readjudicating this claim on the underlying 
merits, there is no need to discuss - at least at this 
point, whether there has been compliance with the VCAA.  This 
determination will be made when this claim is readjudicated.  
See Mayfield v. Nicholson (Mayfield III), No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006); see also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Hypertension will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10 
percent within one year of the veteran's discharge from 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Absent the filing of a notice of disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of a claim and absent the filing of a substantive 
appeal (e.g. a VA Form 9 or equivalent statement) within the 
remainder of that year or within 60 days of the mailing of 
the statement of the case (SOC), whichever is later, a rating 
determination is final and binding based on the evidence then 
on file.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.

To reopen a previously and finally disallowed claim, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  See, 
too, Evans v. Brown, 9 Vet. App. 273 (1996).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans, 9 Vet. App. at 284.

It also should be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

If new and material evidence has been received, then VA must 
immediately proceed to the second step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

According to the applicable regulation, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

A rating decision in November 1987 initially denied service 
connection for hypertension, on the basis this condition was 
not present during service or for many years after (so even 
beyond the one-year presumptive period following service).  
The veteran was notified of that decision and did not file a 
notice of disagreement within one year, in response, to 
initiate an appeal.

In a more recent August 1991 decision, the RO found that new 
and material evidence had not been submitted to reopen this 
claim; the veteran was also notified of that decision and 
again did not file a notice of disagreement within one year, 
in response, to initiate an appeal.

The evidence of record at the time of those decisions 
consisted primarily of the veteran's service medical records 
(SMRs) and the reports of VA compensation examinations in 
January 1983 and September 1987.  

The service medical records show that, at the time of his 
entrance examination in February 1980, the veteran's blood 
pressure was recorded as 110/80.  In April 1980, it was 
102/64.  He was seen in June 1980 complaining of low back 
pain; his blood pressure at that time was 130/72 and 132/94.  
The records indicate he was involved in an automobile 
accident in February 1981.  At the time of a follow-up 
consultation in March 1981, he was complaining of severe, 
constant head and back pain; his blood pressure was 160/110 
and 160/105.  On a subsequent visit in May 1981, his blood 
pressure was 120/80.  The significant medical history portion 
of his separation examination report states that he mentioned 
that his blood pressure had been elevated - at times, 
especially following exertion; whereas other times it was 
completely normal.  He also indicated that he had been told 
off and on before entering service that his blood pressure 
was elevated.  

During a VA compensation examination in January 1983 in 
conjunction with another claim, the veteran's blood pressure 
was recorded as 140/80; the examiner did not comment on that 
reading.  

At the time of a VA compensation examination in September 
1987, however, after the veteran first filed his claim for 
service connection for hypertension, his blood pressure was 
170/110, and the examiner diagnosed hypertension.

Following a rating decision in November 1987, the veteran was 
notified that service connection was denied because there was 
no evidence of relevant symptoms, findings, or diagnosis of 
hypertension during service and because hypertension was 
first shown in 1987 (so more than one year after his 
discharge from service in 1981).  

A rating decision in August 1991 determined that new and 
material evidence had not been presented to reopen the 
veteran's claim for service connection for hypertension; he 
was notified of that determination and again did not appeal.  



Subsequently, private treatment records were received - 
dated from March 1991 to February 2003.  These records 
reflect treatment for hypertension, which, according to the 
veteran's own report, he had experienced since coming to the 
United States from Panama in 1979 (prior to service).  The 
records also note that he sustained a cerebellar hemorrhage 
in March 1991 due to hypertension.  In addition, VA clinic 
records dated through June 2003 reflect attempts to control 
his blood pressure.  There is no evidence, however, that any 
examiner has indicated the veteran's hypertension began in 
service or within one year after, or if pre-existing service 
was aggravated during service beyond its natural progression.  

First, the Board finds that the 1991 private treatment 
records, as they pertain to service connection for 
hypertension, are new, in that they were not previously of 
record and are not cumulative or redundant of evidence that 
was previously on file.  Further, these records are also 
material to the issue of service connection for hypertension 
in that they relate to an aspect of the claim that formed the 
basis of the prior denial.  As such, this additional evidence 
presents a reasonable possibility of substantiating the 
claim.  Therefore, the claim for hypertension is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

But the second step - consideration of the claim on the 
merits, must be deferred pending the adjudication of 
additional claims, as discussed in the remand section of this 
decision.  


ORDER

New and material evidence having been presented, the claim 
for service connection for hypertension is reopened.  




REMAND

In January 2007, the veteran's representative wrote that the 
veteran claimed that, since the automobile accident in 
service that caused his service-connected disabilities, he 
has experienced emotional discomfort and anxiety, which, 
he believes, contributed to the development of hypertension, 
thus causing the other claimed conditions.  In this regard, 
the representative pointed to a statement that was received 
from the veteran in February 1988.  

The record does not reflect that the RO has adjudicated a 
claim for service connection for a psychiatric disorder as 
due to service or to the veteran's 
service-connected disabilities.  So this additional issue is 
referred to the RO for appropriate development and 
consideration.

Further, although the RO has considered whether the 
conditions mentioned are due to the veteran's service-
connected disabilities, it has not considered whether a 
psychiatric disorder, which he contends resulted from the 
automobile accident in service, caused the other claimed 
disabilities.  His various theories of service connection for 
the several disabilities are all inextricably intertwined.  
See Kellar v. Brown, 6 Vet. App. 157 (1994).

Moreover, because the intermediate issue concerning service 
connection for a psychiatric disorder has not yet been 
adjudicated, it would be premature and potentially 
prejudicial to the veteran for the Board to consider any of 
his other service connection claims at this time - as, 
again, they are all interrelated.  Cf. Roebuck v. Nicholson, 
No. 03-2009 (U.S. Vet. App. Aug. 22, 2006) 
(where, in a slightly different situation the Court held 
that, although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, 
if the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.)



Therefore, this case must be returned to the RO (via the AMC) 
first to consider whether the veteran is entitled to service 
connection for a psychiatric disorder and then to consider 
his possible entitlement to service connection for each of 
the other claimed disorders, including as secondary to a 
psychiatric disorder or other service-connected disability.  
See EF v. Derwinski, 1 Vet App 324 (1991) (VA must consider 
all basis of entitlement reasonably raised by the record).

Other development is required, as well.  The veteran was 
afforded a VA compensation examination in March 2003 to 
evaluate his service-connected scars.  But the examiner's 
report states that the claims file was not available for 
review of the veteran's pertinent medical history.  This fact 
is significant because the examiner described one scar on the 
veteran's left forehead and one scar on his right chest wall; 
but the report does not describe any scar on his right 
forearm or any scars elsewhere on his forehead.  And the 
report of an earlier VA compensation examination - in 
September 1987, described multiple scars on the veteran's 
forehead, as well as multiple scars on his right forearm, for 
which service connection is in effect.  Clearly, the 
examiner's inability to review the history of the scar 
disabilities as set forth in the claims file prevented a 
complete evaluation of the service-connected scars.  See 
38 C.F.R. § 4.1 (2006).  Therefore, the veteran should be 
scheduled for another examination of his service-connected 
scar disabilities, one addressing these shortcomings.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for an 
examination of his service-connected scar 
disabilities.  The claims file must be 
made available to and reviewed by 
the examiner for the pertinent medical 
history.  The examiner's report should 
set forth in detail all current 
complaints and clinical findings 
concerning all service-connected scars, 
including unretouched color photographs 
of all scars.  If any scars that were 
previously described are no longer 
visible, the examiner should so state.  
Also indicate the location and size of 
the scars and whether they meet the eight 
characteristics of disfigurement 
discussed in 38 C.F.R. § 4.118, 
Diagnostic Code 8100 (2006).

2.  Then readjudicate the claims for 
increased ratings for the service-
connected scar disabilities, taking into 
consideration the results of the VA 
examination.  If these claims are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
to it.  

3.  Also, after providing the veteran and 
his accredited representative appropriate 
VCAA notice regarding the claim for 
service connection for hypertension and 
for a psychiatric disorder, including 
notice complying with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
adjudicate the psychiatric disorder 
claim.  Then on the basis of that 
decision, readjudicate the claims for 
service connection for hypertension 
(on the merits, since it has been 
reopened), and for residuals of a stroke, 
an aneurysm, diabetes mellitus, and 
peripheral neuropathy - each as due to 
service or to a service-connected 
disability.  

4.  If the claim for service connection 
for a psychiatric disorder is denied, and 
if in response the veteran submits a 
timely notice of disagreement (NOD), send 
him and his representative a statement of 
the case (SOC) concerning this additional 
issue and give them an opportunity to 
perfect an appeal of this claim by filing 
a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  If, and 
only if, a timely substantive appeal is 
received for this claim, certify this 
additional issue to the Board.

5.  If also the remaining claims for 
service connection continue to be denied, 
send the veteran and his accredited 
representative an SSOC concerning these 
claims and give them an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


